IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                            NOT FINAL UNTIL TIME EXPIRES TO
                                            FILE MOTION FOR REHEARING AND
                                            DISPOSITION THEREOF IF FILED

MICHAEL Q. SANDERS,

             Appellant,

 v.                                               Case No. 5D16-1476

STATE OF FLORIDA,

             Appellee.

________________________________/

Opinion filed June 21, 2016

3.800 Appeal from the Circuit Court
for Orange County,
Alan S. Apte, Judge.

Michael Q. Sanders, Milton, pro se.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Andrea K. Totten,
Assistant Attorney General, Daytona
Beach, for Appellee.


PER CURIAM.


      AFFIRMED. See State v. Mancino, 705 So. 2d 1379 (Fla. 1998).




SAWAYA, ORFINGER and EVANDER, JJ., concur.